Citation Nr: 1337613	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increased rating for bilateral pes planus with hallux valgus deformities, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to February 1997.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas, for the Muskogee, Oklahoma RO that denied service connection for allergic conjunctivitis and evaluations in excess of 10 percent for lumbar spine degenerative disc disease and bilateral pes planus with hallux valgus deformities. 

The Veteran was afforded hearings in March 2010 at the RO, and by videoconference in September 2011 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted with respect to the issues of entitlement to increased ratings for lumbar spine degenerative disc disease and bilateral pes planus

The Veteran asserts that symptoms associated with his service-connected back and bilateral foot disability are more disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.

Initially, the Board observes that following the most recent supplemental statement of the case in June 2013, additional VA outpatient clinical evidence was received in support of the claim that includes treatment for bilateral foot complaints and a reference to lumbosacral low back pain.  This evidence has not previously been considered in the adjudication of this case and the Veteran has not waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

Additionally, as indicated above, the Veteran appears to seek continuing VA outpatient treatment for service-connected disability.  The most recent records date through December 2012 on Virtual VA.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, VA outpatient records dating from January 2013 should be requested and associated with the claims folder or placed in Virtual VA.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from January 2013 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain records should be documented.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal, considering all evidence received since the last supplemental statement of the case.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


